DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Status of Claims 

1.	Claims 1-30 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 13, 2021 and April 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-30 are directed to using aggregated data to provide a population informed assessment of infection.  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
5.	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-21 are directed to a method including at least one step and claims 22-30 are directed to a system containing at least one processor.  Accordingly, the claims fall within the four statutory categories of inventions (a process and a machine) and will be further analyzed under step 2 of the Alice/Mayo framework.
6.            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
7.	Regarding representative independent claim 1, the claim sets forth a method comprising:
	receiving a communication comprising user data;
identifying a sub-set of users from a plurality of other users having a connectivity score above a threshold connectivity score and based in part on comparing user data with aggregated data from the plurality of other users;
	identifying common attributes from the user data from the sub-set of other users; and
	determining a population informed risk of infection of the user based at least in part on the connectivity score and common attributes and from a population model of a disease event.

The above-recited limitations set forth an arrangement where data is received with regard to a user and determining the users risk of infection based on common attributes of the user and a population.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent and dependent claims do recite additional limitations:  
	A storage device
	A processor
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0054] The user computing device 110 also includes a data storage unit 113 accessible by the user interface 114, the health application 111, or other applications. The example data storage unit 113 can include one or more tangible computer-readable storage devices. The data storage unit 113 can be stored on the user computing device 110 or can be logically coupled to the user computing device 110. For example, the data storage unit 113 can include on-board flash memory and/or one or more removable memory accounts or removable flash memory. In certain embodiments, the data storage unit 113 may reside in a cloud-based computing system.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	

	The dependent claims are merely receiving user data to generate a model or display a result with regard to the user risk of infection based on common attributes of the user and a population. This arrangement amounts to managing personal behaviors.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The independent claim 22 and dependent claims 2-21 and 23-30 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2021/0005324, Bostic, et al., hereinafter Bostic.
10.	Regarding claim 1, Bostic discloses a computer-implemented method to use aggregated data to provide a population informed assessment of infection, comprising:
by one or more computing systems, (page 1, para. 6):
	receiving, from a user computing device associated with a user, a communication comprising user data, (page 2, para. 19, the healthcare research information and the healthcare data entered by said patient with the health information via the machine learning module);
	identifying a sub-set of users from a plurality of other users having a connectivity score above a threshold connectivity score and based in part on comparing user data with aggregated data from the plurality of other users, (page 2, para. 22, calculating a risk score, wherein the risk score is based on at least the individual's symptom report, on data related to an individual's health state, and on the health state of a population of patients, wherein the population of patients share an attribute with the individual, and sending, from the healthcare data system computing device, a return-to-work recommendation to an entity based at least in part on the calculated risk score.).  Examiner interprets the ‘population of patients share an attribute with the individual’ to encompass a ‘subset of users from a plurality of users having connectivity’.;
	identifying common attributes from the user data from the sub-set of other users, (page 2, para. 22, calculating a risk score, wherein the risk score is based on at least the individual's symptom report, on data related to an individual's health state, and on the health state of a population of patients, wherein the population of patients share an attribute with the individual, and sending, from the healthcare data system computing device, a return-to-work recommendation to an entity based at least in part on the calculated risk score); and
determining a population informed risk of infection of the user based at least in part on the connectivity score and common attributes and from a population model of a disease event, (page 2-3, para. 23, a first risk score related to the individual's health status, and a second risk score related to the health status of a population of workers at a work site, wherein the first and second risk scores are based on at least symptom reports and data related to an individuals' health state, and calculates a relative risk score based on the first and second risk scores, wherein the relative risk score quantifies at least in part a measure of estimated risk associated with introducing the individual to the work site,).
11.	Regarding claim 2, Bostic discloses the method of claim 1 as described above.  Bostic further discloses wherein the population model determines a rate of infectivity for COVID – 19, (page 25, para. 197,  may be a group of patients diagnosed with an illness, such as diabetes, heart disease, influenza, SARS, or COVID-19 and pages 28-29, para. 213, the rate of infection in an employee's zip code and local risk, the presence of an infected family member in the employee's home, and so forth).
12.	Regarding claim 3, Bostic discloses the method of claim 1 as described above.  Bostic further discloses wherein the population model determines a rate of infectivity for a given geographic region, (pages 28-29, para. 213, the rate of infection in an employee's zip code and local risk, the presence of an infected family member in the employee's home, and so forth).
13.	Regarding claim 4, Bostic discloses the method of claim 1 as described above.  Bostic further discloses wherein the model is generated via a machine-learning function, (page 1, para. 8, simulation of the future health state of said first population of patients and/or the future health state of said second population of patients is performed according to simulation instructions formed by the machine learning module, and page 38, para. 335, forming, using the healthcare data system computing device and a machine learning module, one or more models based on the health information related to at least one of a first and a second population of patients of said population of patients, wherein the one or models are configured to facilitate anticipating one or more responses to medical treatment by at least one of said first population of patients and said second population of patients).
14.	Regarding claim 5, Bostic discloses the method of claim 1 as described above.  Bostic further discloses wherein the model is a compartmental model, a Partially Observed Markov Process (POMP)-based model, or a combination thereof, (page 5, para. 65, The machine learning system 108 may train any suitable type of model, including neural networks, deep neural networks, recurrent neural networks, Hidden Markov Models, Bayesian models, regression models, and the like. The machine learning system 108 may train the models in a supervised, unsupervised, or semi-supervised manner. In embodiments, the machine learning system 108 may collect training data from one or more data sources.).
15.	Regarding claim 6, Bostic discloses the method of claim 1 as described above.  Bostic further discloses wherein the user data comprises user attributes comprising location history, social network connectivity, contact information, dwelling, place of employment, school of enrollment, or a combination thereof, (page 20, para. 177, patient data integrated with lifestyle data may include demographic data, prescription history, treatment history, diagnosis history, genetic information, name, age, social security number, and/or any other suitable patient data and page 30, para. 218, he platform 100 may obtain data relating to the patient, such as demographic data including but not limited to household and location data, historical data, health status data, employment data, or some other type of demographic data).
16.	Regarding claim 7, Bostic discloses the method of claim 1 as described above.  Bostic further discloses wherein user data comprises health data comprising medical history, a genetic profile, a current symptoms profile, diagnostic results, or a combination thereof, (page 30, para. 218, prior test results including lab tests associated with other patients that may be matched by some criterion, attributes of those patients (e.g., age, sex, weight, body type), and the result of the treatment (e.g., quarantine timing and duration, prescriptions and the like). In this way, the patient may be flagged for monitoring, follow-up, or some other action by a healthcare provider, employer, or some other party).
17.	Regarding claim 8, Bostic discloses the method of claim 1 as described above.  Bostic further discloses wherein the health data comprises a partial or whole genomic sequence of a SARS-Cov-2 isolated from the user, (pages 28-29, para. 213, An organization may also need to consider and monitor checks of geographic or other risk areas related to the employee's residence and work site (e.g., the rate of infection in an employee's zip code and local risk, the presence of an infected family member in the employee's home, and so forth). Physical measures must also be taken and monitored by an organization, such as social distancing, mandatory personal protective equipment (PPE) in places where proximity to others is likely, intensive preventive hygiene regimen, routine disinfectant protocols, as well as signage to reinforce new behavior and hygiene policies. Where practical, an organization may also minimize non-essential travel between floors, departments, buildings; minimize shared space, and/or equipment, and establish physical and/or virtual checkpoints to reinforce essential passage areas.).
18.	Regarding claim 9, Bostic discloses the method of claims 1 and 8 as described above.  Bostic further discloses where the partial or whole genomic sequence is used to determine a pathogen transmission chain, (pages 28-29, para. 213, An organization may also need to consider and monitor checks of geographic or other risk areas related to the employee's residence and work site (e.g., the rate of infection in an employee's zip code and local risk, the presence of an infected family member in the employee's home, and so forth). Physical measures must also be taken and monitored by an organization, such as social distancing, mandatory personal protective equipment (PPE) in places where proximity to others is likely, intensive preventive hygiene regimen, routine disinfectant protocols, as well as signage to reinforce new behavior and hygiene policies. Where practical, an organization may also minimize non-essential travel between floors, departments, buildings; minimize shared space, and/or equipment, and establish physical and/or virtual checkpoints to reinforce essential passage areas).
19.	Regarding claim 10, Bostic discloses the method of claim 1 as described above.  Bostic further discloses further comprising, by the user computing device:
	registering contact of the user computing device to proximate user computer devices of participating users, (page 2, para. 22, calculating a risk score, wherein the risk score is based on at least the individual's symptom report, on data related to an individual's health state, and on the health state of a population of patients, wherein the population of patients share an attribute with the individual, and sending, from the healthcare data system computing device, a return-to-work recommendation to an entity based at least in part on the calculated risk score and page 31, para. 226, The health monitoring command center may also notify others who were recently in contact (or possible contact) with the person testing positive for Covid, and an employer or other interested party, and provide information and/or instructions on advised next steps. Such information communicated may be anonymized by the health monitoring command center to ensure employee/patient privacy.); and
	communicating registered contacts to the one or more computing systems, (page 31, para. 226, The health monitoring command center may also notify others who were recently in contact (or possible contact) with the person testing positive for Covid, and an employer or other interested party, and provide information and/or instructions on advised next steps. Such information communicated may be anonymized by the health monitoring command center to ensure employee/patient privacy).
20.	Regarding claim 11, Bostic discloses the method of claim 1 as described above.  Bostic further discloses further comprising communicating a status of a user to the user computing device to display to the user, (page 31, para. 226, The health monitoring command center may also notify others who were recently in contact (or possible contact) with the person testing positive for Covid, and an employer or other interested party, and provide information and/or instructions on advised next steps. Such information communicated may be anonymized by the health monitoring command center to ensure employee/patient privacy).
21.	Regarding claim 12, Bostic discloses the method of claims 1 and 10 as described above.  Bostic further discloses wherein the user computing device broadcasts a location and identity via a wireless communication technology, (page 29, para. 216, the LRI may allow the calculation of risk based at least in part on the calculation of risk based on moving time periods and allow for geographic analysis at a more detailed level than is typically made available, thus mitigating the risk inherent in some health statistics reporting of “averaging the averages.” More geo-specific LRI data will allow for more geo-specific decision making.).
22.	Regarding claim 13, Bostic discloses the method of claims 1, 10, and 12 as described above.  Bostic further discloses wherein the user computing device broadcasts via Bluetooth, (page 29, para. 215, test results and symptoms reported, lab testing data, measures of risk and summary scoring of risk, such as a local risk index (LRI), as described herein, human resources data, digital IDs of employees, device data, such as a Bluetooth-connected thermometer, or some other complementary system or platform, such as a medical record database or some other type of data or medical platform.).
23.	Regarding claim 14, Bostic discloses the method of claim 1 as described above.  Bostic further discloses wherein identification of the sub- set of users is based on one or more of location data of the user computing device and contact data from the user computing device, (page 30, para. 219, the platform 100 and health monitoring command center may monitor test results of a plurality of subjects, such as employees of an organization, to determine whether the respective subjects have, or are at greater relative risk of having, a disease state of interest, such as being positive for Covid. The health monitoring command center may provide notifications and/or recommendations to appropriate third parties, such as employers, healthcare organizations (e.g., hospitals and/or clinics), long term care facilities, physicians, pharmacies, insurers, corrections facilities, first responders, government organizations, universities and schools, travelers and those in the travel industry (e.g., airlines or hotels), consumers, or some other third party).
24.	Regarding claim 15, Bostic discloses the method of claims 1 and 10 as described above.  Bostic further discloses wherein identification of the sub- set of users is based at least in part on a list of contacts from one or more of a contact application and a social media application, (page 19, para. 170,  the platform includes and/or implements a feedback loop to analyze and/or organize health care and patient data from one or more healthcare providers and patients. The feedback loop may intake data related to treatment acceptance, social media response, one or more responses and/or reactions to a medication and/or a treatment program, or any other suitable type of information.).
25.	Regarding claim 16, Bostic discloses the method of claims 1 and 10 as described above.  Bostic further discloses further comprising simulation of response to one or more simulated actions to be taken by a user, (page 23, para. 188, he digital twin module 1302 may be configured to simulate one or more potential future health states of the patient using one or more of the digital twins of the patient, the digital twin of the population of patients, and the one or more machine learning modules. The one or more machine learning modules may intake the digital twin of the patient and, using machine learning and/or deep learning and training related thereto, simulate a plurality of future health states of the patient. The future health states of the patient may be simulated according to variables, such as a time frame, a treatment schedule, a prescription drug schedule, a lifestyle, potential developments in one or more health issues experienced by the patients, any other suitable variable for use in simulation, and/or a combination thereof.).
26.	Regarding claim 17, Bostic discloses the method of claim 1 as described above.  Bostic further discloses further comprising communicating instructions to the user computing device, the instructions comprising a recommendation for further diagnostics and/or treatment based on the health status of the user, (page 10, para. 97, Examples of recommendations may include recommendations to order tests for a patient prior to or after a prescribed treatment. In some embodiments, the reporting module 206 reports notifications on behalf of a user (e.g., a sales or service representative of a testing lab).).
27.	Regarding claim 18, Bostic discloses the method of claims 1 and 16 as described above.  Bostic further discloses wherein the simulated actions comprise quarantining and/or treatment, (pages 28-29 , para. 213, Verified test results may guide decision making and assist in advising persons who may best quarantine and consider, for those exposed, whether contact tracing may be appropriate.).
28.	Regarding claim 19, Bostic discloses the method of claims 1 and 16 as described above.  Bostic further discloses further comprising simulation of response to one or more simulated actions to be taken by one or more users of a population, (page 23, para. 188, he digital twin module 1302 may be configured to simulate one or more potential future health states of the patient using one or more of the digital twins of the patient, the digital twin of the population of patients, and the one or more machine learning modules. The one or more machine learning modules may intake the digital twin of the patient and, using machine learning and/or deep learning and training related thereto, simulate a plurality of future health states of the patient. The future health states of the patient may be simulated according to variables, such as a time frame, a treatment schedule, a prescription drug schedule, a lifestyle, potential developments in one or more health issues experienced by the patients, any other suitable variable for use in simulation, and/or a combination thereof).
29.	Regarding claim 20, Bostic discloses the method of claim 1 as described above.  Bostic further discloses further comprising displaying, by the user computing device, a map illustrating areas in which a contagious illness is prevalent, (page 29, para. 216, Test results and employee status may be displayed by employee and workplace location (office, department, floor, building, region, company, etc.), and page 31, para. 228, The LRI may also allow risk assessments and analysis for regions in which an organization does business, or through which a person plans to travel. For example, a company, such as a delivery company, that has a fleet of trucks and employees spread across a broad geographic region may be able to monitor the LRI of the communities in which the trucks/employees operate to determine which trucks/employees may need to implement additional protective measures due to a higher relative infection rate in the region(s) in which they operate.).
30.	Regarding claim 21, Bostic discloses the method of claim 1 as described above.  Bostic further discloses wherein the user data is input into the user computing device via an application operating on the user computing device, (page 29, para. 217, The health monitoring command center may also interact and communicate with other platforms and shared applications, such as those of airlines, restaurants, or some other industry.).
31.	Regarding claim 22, this claim is rejected for the same reasons as set forth above with regard to claim 1 above.  Bostic further discloses a diagnostic kit, (page 31, para. 227, , a home collection kit), comprising: 
components sufficient to allow a user to be tested to determine if the user has contracted an infectious disease, (page 31, para. 227, the health monitoring command center may receive test results and other data from a plurality of testing sites and types, for example, a home collection kit sent by an individual directly to a medical lab, a lab site, such as within a physician's clinic, or a pop-up testing site, such as a community-based temporary testing site); 
a storage device; and a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device, (page 32, para. 234).
32.	Regarding claims 23-30, these claims are rejected for the same reasons as set forth above with regard to claims 2-7, 17, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Method for customized presentation of health record data, involves receiving a request to view a user interface that presenting the health record data storing on the user device and associated with a user profile to the user device (US 20200381092 A1) teaches eceiving a request to view a user interface configured to present health record data stored on the user device and associated with a user profile corresponding to the user device. A personal health ontology is accessed (602) and stored on the user device that represents the associations between health record codes of the health record data and concept nodes of a curated health sub-ontology stored on the user device. The personal health ontology is specified to the user profile. The presentation of the user interface is caused at the user device based at least in a unit on information from the personal health ontology. The individual health record categories are determined for the health record codes based at least in a unit on the health record data. The associations are stored between the health record categories and the health record codes in the personal health ontology.

B.	ADVANCED SMART PANDEMIC AND INFECTIOUS DISEASE RESPONSE ENGINE (US 20200294680 A1) teaches predicting a spread of an infectious disease and evaluating pandemic response resources is disclosed. The method includes generating a predictive model, obtaining a set of patient data and a set of resource data from a plurality of data sources, geocoding the patient and resource data, loading the data into a geospatial data analytic application (or spatial data infrastructure) and applying the predictive model to the patient data and the resource data. The method further includes determining resource levels based on an output of the predictive model, outputting the resource levels formatted for integration into a data processing system such as an electronic health records system , other clinical application, emergency response management system, supply chain management system, or any other suitable data processing system, to trigger a resource allocation and/or procurement, and adjusting the set of resource data based on the resource allocation and/or procurement.

 	C.	Proximity Based Systems For Contact Tracing (US 20200357510 A1) teaches provide an integration platform to facilitate the exchange of information between RFID tagged objects and non-RFID systems. In especially preferred aspects, RFID tagged objects include patients, personnel, and assets of a healthcare facility, while preferred non-RFID systems include asset management systems, timekeeping systems, electronic medical records systems, and hospital and pharmacy information systems. Contemplated systems and methods will apply rules to associate RFID information with events, which will then be correlated with appropriate steps that can be effected in a varied and automated manner. In further preferred aspects, RFID technology is employed to upgrade patient telemetry to provide positional information the hospital system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624